In an action by Clara Neufeld for personal injuries sustained when her left hand was struck by the metal edge of a window shade which fell from its support in the kitchen of her apartment, and by her husband for loss of services, judgment dismissing the complaint on the merits at the close of plaintiffs’ case reversed on the law and a new trial granted, with costs to appellants to abide the event. Plaintiffs established a prima facie case. Lazansky, P. J., Young, Hagarty, Tompkins and Johnston, JJ., concur.